15-967-pr
Rossi v. Stevens, et al.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
8th day of June, two thousand sixteen.

Present:
            PETER W. HALL,
            GERARD E. LYNCH,
            DENNY CHIN,
                        Circuit Judges.
____________________________________________________

RUDOLPH ROSSI,

                              Petitioner-Appellant,

                v.                                                          No. 15-967-pr


OFFICER B. STEVENS, OFFICER, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY, ET AL.,

                        Respondents-Appellees.
_____________________________________________________

For Petitioner-Appellant:                             ANGELICA HALAT, NINA TROVATO, Melissa
                                                      Powers, Michelle Ferrare, and Jonathan
                                                      Romberg, Esq. (counsel of record), Seton
                                                      Hall University School of Law, Center for
                                                      Social Justice, Newark, NJ.



                                                1
For Respondents-Appellees:                ANDREW W. AMEND, Senior Assistant
                                          Solicitor General; Barbara D. Underwood,
                                          Solicitor General for Eric T. Schneiderman,
                                          Attorney General of the State of New York,
                                          David Lawrence III, Assistant Solicitor
                                          General; New York, NY.
____________________________________________________



       Appeal from a judgment of the United States District Court for the Southern District of

New York (Seibel, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED in part and VACATED in part

and the case is REMANDED.

       Rudolph Rossi appeals from a March 16, 2015 order entered in the United States District

Court for the Southern District of New York denying his FRCP 60(b)(6) motion. In 2004, Rossi

commenced the underlying 42 U.S.C. § 1983 action against the Appellees for violating Rossi’s

constitutional rights. Following a jury trial, Appellees were found liable. Rossi was awarded

compensatory and punitive damages. The parties negotiated a post-trial settlement. The district

court entered an order incorporating the terms of the settlement agreement and dismissing

Rossi’s claims with prejudice (“settlement agreement order”). Four years later, Rossi filed a

FRCP 60(b)(6) motion seeking, inter alia, to have the district court vacate the settlement

agreement order because the Appellees had violated one of the terms of the settlement agreement

by failing to expunge Rossi’s disciplinary record. The district court denied the motion. Rossi

appealed. We assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal. For the reasons set forth below we vacate the district court’s

order in part and remand for further consideration of Rossi’s motion.



                                                2
       “We review district court rulings on Rule 60(b) motions for abuse of discretion.”

Rodriguez v. Mitchell, 252 F.3d 191, 200 (2d Cir. 2001) (internal quotation omitted). FRCP

60(b)(6) states that “the court may relieve a party . . . from a final judgment, order, or proceeding

for . . . any . . . reason that justifies relief.” Fed. Rule Civ. Pro. 60(b)(6). FRCP 60(b)(6) is a

“mechanism for extraordinary judicial relief invoked only if the moving party demonstrates

exceptional circumstances.” Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008)

(internal quotation omitted). “A motion for relief from judgment is generally not favored . . . .”

Marrero Pichardo v. Ashcroft, 374 F.3d 46, 55 (2d Cir. 2004). Rossi bears the burden of

showing that his circumstances are exceptional. Id.

       Rossi argues that his circumstances are exceptional because Appellees’ failure to

expunge his record was a material breach of the settlement agreement that prevented him from

obtaining parole and, thus, the settlement agreement order should be vacated. The district court

rejected this argument because Rossi could bring a separate action for breach of contract or fraud

in state court. We find no abuse of discretion in the district court’s decision in this regard. The

availability of alternative causes of action or remedies for injuries flowing from a breach of a

settlement agreement is a permissible rationale for denying relief under FRCP 60(b)(6). See e.g.,

Cahill v. Arthur Andersen & Co., 659 F. Supp. 1115, 1128–29 (S.D.N.Y. 1986), aff’d, 822 F.2d

14 (2d Cir. 1987).

       Rossi further argues, inter alia, that his motion should be construed as a request that the

district court enforce the settlement agreement. We agree. It is understandable that the district

court did not recognize that Rossi’s motion sought that remedy, since his papers so strongly

emphasized his request to reopen the judgment pursuant to Rule 60(b). However, as a pro se

litigant below, Rossi’s motion must be read “liberally and interpreted to raise the strongest



                                                 3
arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006) (internal quotation and emphasis omitted). Although Rossi has styled his motion as one

brought under FRCP 60(b)(6), his request for a judgment against the defendants for breach of

contract can also be understood as a request for the district court to assert its ancillary

jurisdiction to enforce the settlement agreement through an award of damages. See Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994) (noting that a court retains ancillary

jurisdiction over enforcement of a settlement agreement “by incorporating the terms of the

settlement agreement in the order” of dismissal). Defendants, indeed, conceded at oral argument

that the district court has jurisdiction to grant such relief. Accordingly, we remand for the district

court to consider Rossi’s motion for the district court to address his breach of contract claim.

        While conceding that the district court has ancillary jurisdiction to enforce the settlement

agreement, defendants argue that such jurisdiction is discretionary, and that the district court may

choose to leave the matter to a separate law suit. Rossi disputes this contention, citing to our

statement in Geller v. Branic International Realty Corp., that the district court has a “duty to

enforce the stipulation [containing a settlement agreement] that it has approved.” 212 F.3d 734,

737 (2d Cir. 2000). This question was not presented to the district court, and we leave it to that

court to consider it in the first instance, as well as to decide (if it concludes that the jurisdiction is

discretionary) what factors should be considered in exercising its discretion.

        Finally, we note that we have benefitted from excellent pro bono assistance provided to

Rossi in this Court. We leave it to the sound discretion of the district court whether it is advisable

to appoint counsel for Rossi on remand.




                                                    4
      Accordingly, we AFFIRM in part and VACATE in part the order of the district court

and REMAND for further proceedings.



                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe, Clerk




                                          5